Citation Nr: 0513908	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  95-05 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus prior to March 2004.  

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus after March 2004.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the in 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 1994, the veteran's claim for an increased rating 
for his service connected bilateral pes planus was received.  
In May 1994 the RO denied the veteran's claim for an 
increased rating for bilateral pes planus.  A notice of 
disagreement (NOD) was received in October 1994, and a 
statement of the case (SOC) was issued in November 1994.  The 
appeal was perfected in March 1995.  A hearing at which the 
veteran testified was conducted at the RO in March 1995.  

The Board remanded the matter for further development in 
December 2003.  In January 2005 the RO increased the rating 
for the service connected bilateral pes planus to 30 percent, 
effective from March 2004.  

In March 2005 the veteran made a claim for service connection 
for arthritis and pain as secondary to the service connected 
pes planus.  However, in an April 2003 decision the Board 
denied the claim for service connection for arthritis of the 
feet as secondary to the service connected bilateral pes 
planus.  The issue of reopening the claim for service 
connection for arthritis and pain as secondary to the service 
connected pes planus is referred to the RO.




FINDINGS OF FACT

1.  Between March 3, 1994 and March 21, 2004 there is a 
proximate balance of evidence showing that the veteran's 
bilateral pes planus was productive of severe impairment.  

2.  From March 22, 2004 bilateral pes planus is not 
productive of pronounced impairment.  


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
schedular criteria for a 30 percent rating for bilateral pes 
planus from March 3, 1994 to March 21, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 3.159, Part 4, 4.71a, Diagnostic Code 
5276 (2004).  

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus from March 22, 2004, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b)(1), 3.159, Part 4, 4.71a, Diagnostic Code 
5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Service connection was established for bilateral pes planus 
in a January 1956 rating decision.  At the same time, a 10 
percent disability evaluation was assigned, effective from 
May 1955.  This 10 percent rating has been in effect until 
January 2005 when the RO increased the rating to 30 percent 
effective March 2004.  Because the claim was pending since 
1994, it is necessary to consider the appeal as one that 
involves whether a rating in excess of 10 percent is 
warranted prior to March 2004; and whether a rating in excess 
of 30 percent is warranted after March 2004.  

Applicable criteria provides that a 10 percent evaluation is 
warranted for moderate bilateral flatfoot (pes planus) where 
the weight-bearing lines are over or medial to the great toes 
and there is inward bowing of the tendo Achillis and pain on 
manipulation and use of the feet.  Severe bilateral flatfoot 
warrants a 30 percent rating where there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating may be assigned for pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).  

A.  Between March 3, 1994 and March 21, 2004 

In applying the law to the existing facts, the Board finds 
that a 30 percent evaluation is warranted under Diagnostic 
Code 5276 for bilateral pes planus from March 3, 1994 to 
March 21, 2004.  During this time, the veteran's bilateral 
pes planus was manifested by symptomatology consistent with 
the criteria for a 30 percent rating under Diagnostic Code 
5276, and more specifically, pain on manipulation and use and 
swelling on use.  

VA treatment records, dated February 1994 to February 1995, 
show that the veteran was seen for complaints of bilateral 
foot pain.  Private treatment records, dated February 1994 to 
July 1997, show that the veteran was seen for complaints of 
swelling and soreness.  At the March 1995 RO hearing the 
veteran testified that he had pain and swelling of his feet 
on use.  At the August 1998 VA examination objective evidence 
of painful motion was questionable.  However, at the June 
2001 VA examination there was objective evidence of painful 
motion.  His arch was 1 cm from the floor.  The weight 
bearing and non-weight bearing alignment of Achilles tendon 
were the same.  Alignment could not be corrected with 
manipulation.  The Board finds that the veteran's symptoms of 
foot pain more nearly approximate the criteria for a 30 
percent rating for bilateral pes planus between March 3, 1994 
and March 21, 2004.  In so deciding, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2004).  

The Board has also considered whether the criteria for a 50 
percent rating have been met.  The December 1994 VA 
examination revealed that the veteran's standing, squatting 
supination and pronation were normal.  Rising on his heels 
and toes were normal.  The veteran's gait was normal.  There 
were no skin or vascular changes.  Appearance was good and 
function was fair.  At the June 2001 VA examination the 
veteran did not use a cane.  There were no callosities.  
There were no skin or vascular changes.  The veteran's 
posture standing, squatting, supination, pronation and rising 
on toes and heels, were fairly well accomplished.  No varus 
or valgus was noted.  There was no forefoot and midfoot 
misalignment.  The symptoms of pronounced flatfoot were not 
demonstrated.  For this reason the Board concludes a higher 
rating than 30 percent between March 3, 1994 and March 21, 
2004 is not warranted.  

B.  On And After March 22, 2004 

Based on a review of the evidence of record, the Board finds 
that the veteran's bilateral pes planus is appropriately 
rated 30 percent disabling, and a higher rating is not 
warranted.  The veteran's bilateral pes planus is manifested 
by symptomatology consistent with the criteria for a 30 
percent rating under Diagnostic Code 5276.  

At the March 2004 VA examination both arches were low; the 
right was practically touching the floor and the left one was 
1 cm from the floor.  All of his toes were hammertoes and 
there was marked pain when he walked.  The veteran's gait 
looked like he was walking on eggshells.  There was marked 
objective evidence of painful motion, instability, weakness 
and tenderness, but there was no unusual shoe wear pattern.  
Skin and vascular changes were not evident.  Dorsalis pedis 
and posterior tibila pulses were fair.  The veteran's 
standing squatting, supinating, pronating, rising on toes and 
heels was extremely poor because this was so painful for him.  
Weight bearing and non-weight bearing alignment of the 
Achilles tendon was the same.  The Achilles tendon alignment 
could not be corrected by manipulation.  There was no valgus 
correctable by manipulation.  There was no forefoot or 
midfoot malalignment.  The VA examiner considered the degree 
of disability due to the veteran's foot problems to be 
severe.  

Significantly, the VA examination report of record does not 
reflect the presence of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Thus, the 
criteria necessary to award an increased 50 percent schedular 
rating for the veteran's pes planus have not been met.  



C.  Conclusion

The Board has also considered whether additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Yet the rating criteria 
Diagnostic Code 5276 already contemplates "pain on . . . use 
accentuated," as well as "extreme tenderness" and marked foot 
deformity, which logically would result in incoordination.  
Thus, an additional rating under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 is inappropriate, as it would constitute 
pyramiding.  Because Diagnostic Code 5276 already 
contemplates "characteristic callosities," a separate rating 
for any skin symptoms of the veteran's bilateral foot is also 
not warranted.  

In reaching the decisions contained herein, the Board notes 
that the medical evidence does not indicate that the 
disability presents manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take service-
connected condition outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2004).  

For the reasons and bases expressed above, the Board 
concludes that a 30 percent rating is warranted for pes 
planus from March 3, 1994 to March 21, 2004.  The Board 
further concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent for pes planus on 
and after March 22, 2004.  



II.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001 and February 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the veteran, even before 
enactment of the VCAA, what information and evidence was 
needed to substantiate this claim.  For example, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOCs), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1994.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notices provided to the veteran in 2001 
and 2004 were not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in January 2005.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and post service private and VA medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in connection with this claim.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions of law, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to a 30 percent rating for bilateral pes planus 
from March 3, 1994 to March 21, 2004 is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus on and after March 22, 2004 is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


